                                                                              

 
Exhibit 10.2
 
Execution Version

TUTOR PERINI CORPORATION


THIRD AMENDMENT


THIS THIRD AMENDMENT (this “Amendment”) is entered into as of October 4, 2010 by
and among TUTOR PERINI CORPORATION, a Massachusetts corporation f/k/a Perini
Corporation (“Borrower”), with its chief executive office at 15901 Olden Street,
Sylmar, California 91342, the Guarantors party hereto, BANK OF AMERICA, N.A., as
Administrative Agent (“Agent”), and the Lenders under the Credit Agreement, as
defined below.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement, as defined below.


R E C I T A L S


WHEREAS, Borrower, Guarantors, Agent and the Lenders have previously entered
into a Third Amended and Restated Credit Agreement dated as of September
8, 2008, as amended by a Joinder Agreement dated February 13, 2009 executed by
Daniel J. Keating Construction Company, by a First Amendment dated as of
February 23, 2009 and by a Second Amendment dated as of January 13, 2010 (as
amended, the “Credit Agreement”) providing for $205,000,000 in Aggregate
Revolving Commitments pursuant to Section 2.01.1(a), subject to increase in an
amount not to exceed $45,000,000 pursuant to Section 2.01.1(b) thereof;


WHEREAS, Borrower has requested that Borrower be permitted to incur additional
senior unsecured indebtedness up to $300,000,000;


NOW THEREFORE, in consideration of the foregoing premises and the mutual
benefits to be derived by Borrower, Guarantors, Agent and the Lenders from a
continuing relationship under the Credit Agreement and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


A. Amendments to Credit Agreement.  As of the Third Amendment Effective Date,
the Credit Agreement is hereby amended as follows:
 
     1. The following defined terms appearing in Section 1.01 of the Credit
Agreement are hereby amended in their entirety to read as follows:


“Aggregate Supplemental Revolver Commitments” means the Supplemental Revolver
Commitments of all the Supplemental Revolver Lenders.  The amount of the
Aggregate Supplemental Revolver Commitments is Ninety-Nine Million Seven Hundred
Seventy-Five Thousand Dollars ($99,775,000).


“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
and any members of the Permitted Group shall be excluded when determining the
members of such “group”) other than the Permitted Group becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all Equity Interests that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
 
 
1

--------------------------------------------------------------------------------

 
   
       of time (such right, an “option right”)), directly or indirectly, of
fifty percent (50%) of the Equity Interests of Borrower entitled to vote for
members of the Board of Directors of Borrower on a fully diluted basis 
       (and taking into account all such securities that such person or group
has the right to acquire pursuant to any option right);

 
(b) during any period of 24 consecutive months, a majority of the members of the
Board of Directors of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
(iii) whose election or nomination to that board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board (excluding, in the case
of both clause (ii) and clause (iii), any individual whose initial nomination
for, or assumption of office as, a member of that board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors of Borrower); or


(c) (i) any Person other than the Permitted Group, or (ii) two or more Persons
(neither of whom is in the Permitted Group) acting in concert, shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Borrower, or control over the
Voting Interest of Borrower on a fully-diluted basis (and taking into account
all such Voting Interest that such Person or group has the right to acquire
pursuant to any option right) representing fifty percent (50%) or more of the
combined voting power of such Voting Interest.


“Consolidated Adjusted EBITDA” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period minus, to the extent the same are paid
in cash during such period, the sum of (b) Consolidated Maintenance Capital
Expenditures, (c) Restricted Payments (other than dividends and repurchases of
common stock of Borrower permitted pursuant to Section 8.06(d) made by Borrower
from and after January 1, 2010 not to exceed $250,000,000 in the aggregate), and
(d) income taxes paid in cash during such period.


“Consolidated EBITDA” means for any period, for Borrower and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated Net Income for such
period, plus (a) to the extent deducted in calculating Consolidated Net Income,
the sum of (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable for such period,
(iii) the amount of depreciation and amortization expense for such period and
(iv) the amount of all non-cash stock compensation incurred during such period,
including any non-cash expenses arising from stock options, stock grants or
other equity-incentive programs, the granting of stock appreciation rights and
similar arrangements, and (b) the lesser of (i) with respect to any four fiscal
quarter period ending on and after December 31, 2009, to the extent deducted in
calculating Consolidated Net Income, the amount of any non-cash goodwill
impairment charge taken during such period, and (ii) Pro Forma Consolidated Net
Income for such four fiscal quarter period minus (c) to the extent included in
calculating Consolidated Net Income, all non-cash gains
 
 
2

--------------------------------------------------------------------------------

 
recognized during such period, other than the accrual of revenue in the ordinary
course of business.


“Permitted Group” means (i) Ronald N. Tutor; (ii) any of his brothers, sisters,
children of brothers and sisters, grandchildren, grandnieces, grandnephews and
other members of his immediate family and other descendants; (iii) in the event
of the incompetence or death of any of the Persons described in clauses (i) and
(ii), such Person’s estate, executor, administrator, committee or other personal
representative; (iv) any trusts created for the benefit of the Persons described
in clause (i) or (ii); or (v) any Person controlled by any of the Persons
described in clause (i), (ii), or (iv) and (v) any group of Persons (as defined
in the Exchange Act) in which the Persons described in clause (i), (ii), or
(iv), individually or collectively, Control such group.
 
     2. Section 1.01 of the Credit Agreement is hereby further amended to add
the following new defined terms:


“Indenture” means the Indenture among the Borrower, certain subsidiaries of the
Borrower, as Guarantors, and the trustee identified therein, issued with respect
to the Senior Notes containing terms and conditions previously approved by the
Agent, with such modifications prior to the Third Amendment Effective Date as
may be consented to in writing by Agent and as may be amended, restated,
supplemented or otherwise modified from time to time after the Third Amendment
Effective Date in accordance with Section 8.12.


“Senior Notes” means collectively, the senior debt obligations issued by
Borrower pursuant to the Indenture, as the same may from time to time be
amended, restated, supplemented or otherwise modified from time to time.


“Third Amendment Effective Date” means the date specified in the Third Amendment
dated October 4, 2010 to this Agreement.
 
        3. Section 2.01.1(b)(i) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(i) the Aggregate Revolving Commitments shall not be increased by an amount in
excess of the amount permitted under the introductory paragraph of this
Section 2.01(b) without the consent of the Required Class Lenders having
Revolving Exposure;
 
        4. Section 7.02(g) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(g)           as soon as available and, in any event, within forty-five (45)
days after the end of each quarter of each fiscal year of Borrower, a summary of
all of Borrower’s accounts receivable, including the aging and reconciliation of
such accounts receivable and an indication of which such accounts arise under
contracts in which performance is backed by a bond, guaranty or other
undertaking by a surety;


 
3

--------------------------------------------------------------------------------

 
        5. Section 8.01(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(b)           Liens existing on the Amendment Effective Date and listed on
Schedule 8.01 and any renewals, refinancings extensions thereof, or any
subsequent financing of the assets secured by such Liens, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal, refinancing or extension of the obligations secured or
benefited thereby, or subsequent financing of the assets secured by such Liens,
is permitted by Section 8.03(b);
 
        6. Sections 8.02(d)(vi) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(vi) the Purchase Price paid by such Loan Party for any such Acquisition shall
not exceed (i) $125,000,000 for any one such Acquisition and (ii) $400,000,000
in the aggregate for all such Acquisitions occurring during the term of this
Agreement, or, if the Purchase Price is greater than such dollar amounts, the
prior written approval of the Required Lenders shall have been obtained.
 
        7. Sections 8.02(f) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(f) Investments in CIS not to exceed $1,000,000 in the aggregate, plus any and
all Letters of Credit required by any Governmental Authority to be issued for
the account of CIS up to an amount not to exceed $25,000,000 in the aggregate.
 
        8. Section 8.03(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(b)           Indebtedness of Borrower and its Subsidiaries set forth in
Schedule 8.03 and renewals, refinancings and extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; and further provided that the
Borrower may repay in full any such Indebtedness and then subsequently finance
the assets securing such Indebtedness so long as no more than $50,000,000 of
such subsequent financing is incurred following the Third Amendment Effective
Date;
 
        9. Sections 8.03(f) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(f)           Indebtedness incurred to finance Borrower’s and its Subsidiaries
insurance premiums not to exceed $10,000,000 in the aggregate outstanding at any
time;
 
        10. Section 8.03(h) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(h)           Guarantees of Indebtedness permitted under clauses (a) through
(g,), (k), (m) ,  (n) and (q) of this Section 8.03 incurred by a Loan Party;


 
4

--------------------------------------------------------------------------------

        11. Section 8.03 of the Credit Agreement is hereby further amended to
add the following new subsections “q” and “r”:


(q) Indebtedness under the Senior Notes (which Senior Notes shall not have a
principal amount in excess of $300,000,000) less the aggregate amount of all
principal payments thereon and repurchases thereof, including all Indebtedness
issued in exchange therefore provided that the amount of such Indebtedness is
not increased at the time of such exchange.


(r) Indebtedness owing under any preferred stock issued by the Borrower that
provides that no mandatory cash payments shall be required, and no mandatory
redemption or put right shall apply, until a date that is six (6) months or more
after the Maturity Date.
 
        12. Section 8.05(d)(ii) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(ii) operating leases at market rentals of portions of office space not then
utilized by Borrower or any of its Subsidiaries in (x) Borrower’s headquarters
office building in Framingham, Massachusetts and (y) Perini Building Company’s
office building in Las Vegas, Nevada.
 
        13. Section 8.06(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(b) Borrower may make cash payments in the ordinary course of business in full
or partial settlement of employee stock options or in full or partial settlement
of similar incentive compensation arrangements providing employees options,
warrants or other rights to acquire shares of Borrower’s capital stock to
employees, up to an aggregate amount not to exceed $5,000,000 during any period
of twelve consecutive calendar months but only if and to the extent that, before
and after giving effect to such cash payment no Default shall have occurred and
be continuing;
 
        14. Section 8.09 of the Credit Agreement is hereby amended in its
entirety to read as follows:


8.09           Burdensome Agreements.


Except for Mt. Wayte Realty and CIS, and except with respect to any Joint
Venture, enter into, or permit to exist, any Contractual Obligation that
(a) encumbers or restricts on the ability of any such Person to (i) make
Restricted Payments to any Loan Party, (ii) pay any Indebtedness or other
obligation owed to any Loan Party, (iii) make loans or advances to any Loan
Party, (iv) transfer any of its property to any Loan Party, (v) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vi) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for (1) this Agreement and the other Loan Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05 pending the consummation of such sale, or
(b) requires the grant of any security for any obligation if such property is
given as security for the Obligations.   
 
 
5

--------------------------------------------------------------------------------

 
The restrictions set forth in the foregoing sections (a)(i) – (a) (vi) and (b)
shall not apply to the Contractual Obligations set forth under the Indenture and
the Senior Notes.
 
        15. Section 8.11 of the Credit Agreement is hereby amended in its
entirety to read as follows:


8.11           Financial Covenants.


(a) Consolidated Net Worth.  Permit Consolidated Net Worth to be less than
$1,000,000,000 as of the Borrower’s fiscal quarter ending June 30, 2010, and at
any time thereafter, an amount equal to the sum of (i) $1,000,000,000, (ii) an
amount equal to 50% of the aggregate amount of Consolidated Net Income for each
fiscal quarter ending on and after September 30, 2010 (with no deduction for net
losses), and (iii) an amount equal to 100% of the aggregate amount of all Equity
Issuances after June 30, 2010  that increase consolidated shareholders’ equity.


(b) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of Borrower to be greater than 3.00:1.00 until the
period ending December 31, 2011 and 2.50:1.00 at all times thereafter.


(c) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Borrower to be less
than 1.50:1.0.
 
        16. Section 8.12 of the Credit Agreement is hereby amended in its
entirety to read as follows:


8.12           Prepayment of Other Indebtedness, Etc.
 
 
(a)           Amend or modify any of the terms of (a) the Indenture or any of
the Senior Notes other than amendments or modifications that are not adverse to
the Lenders, as reasonably determined by the Administrative Agent and which,
together with any prior amendments or modifications, would not have a Material
Adverse Effect,  or (b) any other Indebtedness of Borrower or any Subsidiary
(other than Indebtedness arising under the Loan Documents or Indebtedness to
another Loan Party) other than amendments or modifications, which, together with
any prior amendments or modifications, would not have a Material Adverse Effect.


(b)           On and after the occurrence of an Event of Default which is
continuing, or if such payment, prepayment or acquisition would result in an
Event of Default thereafter, make (or give any notice with respect thereto) any
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of Borrower or any Subsidiary (other
than Indebtedness arising under the Loan Documents) to the extent any of the
foregoing are voluntary or optional.
 
        17. Section 9.01(e) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(e)           Cross-Default.  (i) Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts and
Indebtedness consisting of trade payables) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such
 
 
6

--------------------------------------------------------------------------------

 
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary as a result thereof is
greater than $10,000,000.  Notwithstanding the foregoing, any repurchase
(including the payment of any premium) required under the Indenture, in whole or
in part, of the Senior Notes other than as a result of a Default or Event of
Default under, and as defined in, the Indenture shall not constitute an Event of
Default under this Agreement; or
 
        18. Section 9.01(h) of the Credit Agreement is hereby amended in its
entirety to read as follows:


(h)           Judgments.  There is entered against Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $25,000,000 (to
the extent not covered by insurance as to which the insurer has been notified of
the claim and does not dispute coverage), or (ii) any one or more non-monetary
final judgments that have individually or in the aggregate, a Material Adverse
Effect and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of thirty
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or


        19. Schedule 2.01.2 (Commitments and Applicable Percentages For
Supplemental Revolver Commitment) to the Credit Agreement is hereby replaced
with Schedule 2.01.2 attached hereto.
 
        20. Exhibit 7.02 (form of Compliance Certificate) to the Credit
Agreement is hereby replaced with Exhibit 7.02 attached hereto.


B. Representations and Warranties.  Each Loan Party represents and warrants to
Agent and the Lenders that: (a) such Loan Party has the full power and authority
to execute, deliver and perform its respective obligations
under the Credit Agreement, as amended by this Amendment, (b) the execution and
delivery of this Amendment has been duly authorized by all necessary action of
the Board of Directors (or equivalent) of such Loan Party;
(c) after giving effect to this Amendment, the representations and warranties
contained or referred to in Article VI of the Credit Agreement are true and
accurate in all material respects as if such representations and warranties
were being made as of the Third Amendment Effective Date except to the extent
that such representations and warranties specifically refer to an earlier date;
and (d) after giving effect to the amendments to the Credit
Agreement set forth herein, no Default or Event of Default has occurred and is
continuing.


 
7

--------------------------------------------------------------------------------

 
C. Other.


1. The provisions set forth in Section A of this Amendment shall be effective as
of the date (the “Third Amendment Effective Date”) upon which the Senior Notes
are issued under the Indenture (as such terms are defined in Section A) and the
Agent receives:


(i)  
this Amendment duly executed and delivered by Agent, the Required Lenders, and
the Loan Parties;



(ii)  
(a) resolutions of the Board of Directors of each Loan Party, approving and
authorizing the execution, delivery and performance of this Amendment and the
other documents delivered in connection herewith to which it is a party,
certified as of the Third Amendment Effective Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment;  (b) incumbency certificates including certification from the
secretary or assistant secretary of each Loan Party that the Organization
Documents such Loan Party previously delivered in connection with the Credit
Agreement remain true and correct as of the Third Amendment Effective Date;



(iii)  
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act;



(iv)  
such other financial information as may be reasonably requested by Arranger or
the Agent;



(v)  
Supplemental Fee Letter; and



(vi)  
all accrued fees, costs and expenses (including, without limitation, the
reasonable costs and expenses of Agent’s counsel) incurred by Arranger, Agent
and Lenders in connection with this Amendment and invoiced to Borrower.



This Amendment will not become effective, and shall be a nullity, if the
Indenture is not effective and the Senior Notes are not issued on or before
November 15, 2010.


2. This Amendment is executed as an instrument under seal and shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard to its conflicts of law rules.  All parts of the
Credit Agreement and any other Loan Document not affected by this Amendment are
hereby ratified and affirmed in all respects, provided that if any provision of
the Credit Agreement shall conflict or be inconsistent with this Amendment, the
terms of this Amendment shall supersede and prevail.  Upon the execution of this
Amendment, all references to the Credit Agreement in that document, or in any
other Loan Document, shall mean the Credit Agreement as amended by this
Amendment.  Except as expressly provided in this Amendment, the execution and
delivery of this Amendment does not and will not amend, modify or supplement any
provision of, or constitute a consent to or a waiver of any noncompliance with
the provisions of the Credit Agreement, and, except as specifically provided in
this Amendment, the Credit Agreement shall remain in full force and
effect.  This Amendment may be executed in one or more counterparts with the
same effect as if the signatures hereto and thereto were upon the same
instrument.




[SIGNATURE PAGES FOLLOW]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of Borrower, Guarantors, Agent and the Lenders in
accordance with Section 11.01 of the Credit Agreement, has caused this Amendment
to be executed and delivered by their respective duly authorized officers as of
the date first written above.





 
BORROWER:
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
TUTOR PERINI CORPORATION, f/k/a Perini
Corporation, a Massachusetts corporation
 
By:       /s/William B. Sparks 
 
Name:  William B. Sparks
 
Title:    Executive Vice President and Treasurer
 
 
GUARANTORS:         
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
PERINI BUILDING COMPANY, INC., an Arizona
corporation
 
By:       /s/William B. Sparks  
 
Name:  William B. Sparks
 
Title:    Treasurer
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
PERINI ENVIRONMENTAL SERVICES, INC., a
Delaware corporation
 
By:       /s/William B. Sparks 
 
Name:  William B. Sparks
 
Title:    Treasurer
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
INTERNATIONAL CONSTRUCTION MANAGEMENT
SERVICES, INC., a Delaware corporation
 
By:       /s/William B. Sparks  
 
Name:  William B. Sparks
 
Title:    Treasurer
 


 
9

--------------------------------------------------------------------------------

 



WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
PERINI MANAGEMENT SERVICES, INC., a Massachusetts corporation
 
By:       /s/William B. Sparks  
 
Name:  William B. Sparks
 
Title:    Treasurer
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
BOW EQUIPMENT LEASING COMPANY, INC., a New Hampshire corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
R.E. DAILEY & CO., a Michigan corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
PERINI LAND AND DEVELOPMENT COMPANY, INC., a Massachusetts corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 


 
10

--------------------------------------------------------------------------------

 



WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
PARAMOUNT DEVELOPMENT ASSOCIATES, INC., a Massachusetts corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
PERCON CONSTRUCTORS, INC., a Delaware corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
PERLAND CONSTRUCTION, INC., a West Virginia corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
JAMES A. CUMMINGS, INC., a Florida corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 


 
11

--------------------------------------------------------------------------------

 



WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
CHERRY HILL CONSTRUCTION, INC., a Maryland corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
RUDOLPH AND SLETTEN, INC., a California corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
TUTOR-SALIBA LLC, a California limited liability company
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Chief Financial Officer and Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
TUTOR-SALIBA CORPORATION,
  f/k/a Tutor-Saliba Builders, a California corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Chief Financial Officer and Treasurer
 
 


 
12

--------------------------------------------------------------------------------

 



WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
POWERCO ELECTRIC CORP.,  a California corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Chief Financial Officer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
TUTOR HOLDINGS, LLC, a Delaware limited liability company
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
TUTOR PACIFIC CONSTRUCTION, LLC,
  a Delaware limited liability company
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
TUTOR MICRONESIA CONSTRUCTION, LLC,
  a Delaware limited liability company
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 


 
13

--------------------------------------------------------------------------------

 



WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
G.W. MURPHY CONSTRUCTION COMPANY, INC.,   a Hawaii corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
E.E. BLACK, LIMITED, a Hawaii corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
DESERT PLUMBING & HEATING CO., INC.,
  a Nevada corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
BLACK CONSTRUCTION INVESTMENTS, INC., a Nevada corporation
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 


 
14

--------------------------------------------------------------------------------

 



WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
TPC AGGREGATES, LLC, a Nevada limited liability
company
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Chief Financial Officer
 
 
WITNESS:
 
 
 /s/Lisa M. Melonas
 
 Lisa M. Melonas      
          Print Name
DANIEL J. KEATING CONSTRUCTION COMPANY,
LLC, a Delaware limited liability company (successor by
conversion to Daniel J. Keating Construction Company, a
Pennsylvania corporation)
 
By:       /s/William B. Sparks
 
Name:  William B. Sparks
 
Title:    Treasurer
 
 
ADMINISTRATIVE AGENT:
   
BANK OF AMERICA, N.A., as Administrative Agent
 
By:        /s/Roberto Salazar
 
Name:  Roberto Salazar
 
Title:    Assistant Vice President
 


 
15

--------------------------------------------------------------------------------

 



 
LENDERS:
 
 
BANK OF AMERICA, N.A., as a Supplemental Revolver Lender and a Revolving Lender
 
By:       /s/Matthew Koenig
 
Name:  Matthew Koenig
 
Title:    Senior Vice President


 
16

--------------------------------------------------------------------------------

 




 
BMO CAPITAL MARKETS FINANCING, INC., as a Revolving Lender
 
By:         /s/John Armstrong
 
Name:  John Armstrong
 
Title:    Director
 
 


 
17

--------------------------------------------------------------------------------

 




 
TD BANK, N.A., as a Revolving Lender
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           


 
18

--------------------------------------------------------------------------------

 




 
SOVEREIGN BANK, as a Revolving Lender
 
By:         /s/Greg Batsevitsky
 
Name:  Greg Batsevitsky
 
Title:    Senior Vice President


 
19

--------------------------------------------------------------------------------

 




 
COMERICA BANK, as a Revolving Lender
 
By:         /s/Nunilo B. Soler
 
Name:  Nunilo B. Soler
 
Title:    First Vice President




 
20

--------------------------------------------------------------------------------

 


 
UNION BANK, N.A., as a Revolving Lender
 
By:         /s/George Plazola
 
Name:  George Plazola
 
Title:    Vice President


 
21

--------------------------------------------------------------------------------

 


 
U.S. BANK, NATIONAL ASSOCIATION, as a Revolving Lender
 
By:         /s/John I. Paul
 
Name:  John I. Paul
 
Title:    Portfolio Manager


 
22

--------------------------------------------------------------------------------

 


SCHEDULE 2.01.2


COMMITMENTS AND APPLICABLE PERCENTAGES


FOR SUPPLEMENTAL REVOLVER COMMITMENTS


Supplemental Revolver Lender
Initial Applicable Percentage
Supplemental Revolver Commitment
Bank of America, N.A.
333 S. Hope St., 13th FL
Los Angeles, CA 90071
100.000000000%
$99,775,000






 
23

--------------------------------------------------------------------------------

 

ANNEX I TO SCHEDULE 2.01.2









 
SECURITY
CUSIP
POSITION
       
1. 
The Colburn School, CA Series 2006A
13033WWZ2
$8,000,000
       
2. 
Brazos Higher Ed Auth 2006 2-A-14
10620NBB3
$8,250,000
       
3. 
GCO ELF Loan Funding Trust-I Student Loan Asset-Backed 2007-1
A-5AR (144A – QUIB)
36156YAR2
$13,975,000
       
4. 
GCO ELF Loan Funding Trust-1 Student Loan Asset-Baked 2007-1
A-6AR (144A – QUIB)
36156YAS0
$5,500,000
       
5. 
GOAL Financial (ELAB Trust Estate) 2003-A-8 (QUIB or Accredited Investor Only)
281397AW9
$9,600,000
       
6. 
Nat Colleg 1st Marblehead 2007-3
A-3-AR-7 – NO LETTER REQUIRED
63544DAL6
$15,000,000
       
7. 
Nat Colleg 1st Marblehead 2007-4
A-2-AR-7 – NO LETTER REQUIRED
63544EAL4
$8,000,000
       
8. 
NELNET Student Loan Trust NSLT 2007-2 A-4 AR-1 (144A – QUIB Only)
64032FAK0
$10,000,000
       
9. 
SLM Student Loan Trust 2006-7 A-6C
78443GAH8
$8,100,000
               
10. 
Panhandle Plains Higher Ed Auth 2007 A-3-Limited Retail Due to Blue Sky Laws
698476EE4
$13,350,000






 
24

--------------------------------------------------------------------------------

 

EXHIBIT 7.02
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:  , _____
To:
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:



Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 8, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Tutor Perini
Corporation, a Massachusetts corporation (the “Borrower”), certain Subsidiaries
of the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.           Attached hereto are the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.           Attached hereto are the unaudited financial statements required by
Section 7.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.


3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and


[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


 
25

--------------------------------------------------------------------------------

 
4.           The representations and warranties of the Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (ii) for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered, and (iii) as otherwise described on
Schedule II attached hereto.


5.           The financial covenant analyses and information set forth on
Schedule I attached hereto are true and accurate on and as of the date of this
Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_________________, _____.
 
TUTOR PERINI CORPORATION
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           

 
26

--------------------------------------------------------------------------------

 

SCHEDULE I


to the Compliance Certificate
($ in 000’s)


I.
Section 8.11(a) – Consolidated Net Worth.
     
A.           Consolidated Shareholders Equity at Statement Date
 
$_____ 
         
B.           Minimum Required Consolidated Net Worth [Sum
              of following (i)-(iii)]
 
 
$_____         
         
              (i)          $1,000,000,000
$_____    
           
              (ii)         50% of Consolidated Net Income for each
                           full fiscal quarter ending after June 30, 2010
                           (no reduction for net losses)
 
 
$_____       
           
             (iii)        Equity Issuances after June 30, 2010
                           that increase consolidated shareholders’ equity
 
$_____     
 



II.
Section 8.11 (b) – Consolidated Leverage Ratio.
     
A.           Consolidated Funded Indebtedness at Statement Date [Sum
              of following (i) – (vii)]
 
 
$_____          
         
              (i)           obligations for borrowed money, and all obligations
                             evidenced by bonds (other than surety bonds),
                             debentures, notes, loan agreements or other similar
                             instruments
 
 
 
$_____         
           
              (ii)          purchase money Indebtedness
$_____
           
             (iii)          all obligations arising under letters of credit
(including
                             standby and commercial), bankers’ acceptances, bank
                             guaranties, and similar instruments
 
 
$_____     
           
             (iv)          all obligations in respect of the deferred purchase
                             price of property or services
 
$_____        
           
             (v)           all Attributable Indebtedness
$_____
           
             (vi)          all Guarantees with respect to Indebtedness of the
                             types specified in (i) through (v) above of another
                             Person
 
 
$_____      
           
             (vii)         all non-recourse Indebtedness of the types referred
to
                             above of any partnership or joint venture in which
                             Borrower or a Subsidiary is a general partner or
                             joint venturer
 
 
 
$_____
 





 
27

--------------------------------------------------------------------------------

 

 
B.          Pro Forma Consolidated Net Income [Line (i) minus (ii)]
 
$_____         
         
              (i)             Pro Forma Pre-Tax Income [Line (1) plus (2)]
$_____   
                                          (1)     Income before Income Taxes
 $_____          
(2)     Total Non-Cash Goodwill
          Impairment Charges (to the
          extent they reduced (1))
 
 
$_____        
         
(ii)           Pro Forma Income Taxes (calculated using
                                Pro Forma Pre-Tax Income as the amount of
income)
 
$_____        
           
Consolidated EBITDA for four quarters ending at Statement Date
[Sum of Lines (i) - (vii) minus Line (viii)]
 
 
$_____           
         
             (i)                 Consolidated Net Income
$_____          
           
             (ii)                Consolidated Interest Charges
$_____          
           
             (iii)               Provision for Income Taxes
$_____          
           
             (iv)               Depreciation expenses
$_____         
           
             (v)                Amortization expenses
$_____          
           
             (vi)               Stock-based compensation expenses
$_____          
                         (vii)              Lesser of Pro Forma Consolidated Net
Income and
                                  Total Non-Cash Goodwill Impairment Charges
                           (viii)             minus non-cash gains (other than
accrual of revenue
                                  in ordinary course)
 $_____             
C.         Consolidated Leverage Ratio (Line II.A ¸ Consolidated EBITDA
             as calculated under the above B)
 
 
_____to 1
                       Maximum permitted         [3.00 to] [2.5 to 1] 1



III.
Section 8.11 (c) – Consolidated Fixed Charge Coverage Ratio.
             
A.          Consolidated Adjusted EBITDA for Subject Period
              [line (i)  minus sum of lines (ii), (iii) and (iv)]
 
 
$_____       
         
              (i)           Consolidated EBITDA (From Line II (B))
$_____ 
           
              (ii)          Consolidated Maintenance Capital Expenditure
                             for Subject Period paid in cash
 
$_____ 
           
13.00:1 through period ending December 31, 2011;2.5:1 thereafter


 
28

--------------------------------------------------------------------------------

 




                          (iii)            Restricted Payments during Subject
Period paid
                  in cash 2
             
                (iv)            Income taxes paid in cash
$_____           
           
B.           Consolidated Fixed Charges [sum of lines (i) and (ii) below]
 
$_____ 
         
              (i)                Cash portion of Consolidated Interest Charges
$_____            
           
              (ii)               Consolidated Scheduled Funded Debt Payments
$_____          
           
C.           Consolidated Fixed Charge Coverage Ratio [(Line III.A. ¸
              Line III.B)]
 
 
_____to 1
         
              Minimum required
1.5 to 1
           
D.          Aggregate Dividends and Repurchases of Common Stock
              made since 1/1/2010
 
 
$_____            
                                                                               
                                                                               
                                                                 
2other than dividends and repurchases of common stock of Borrower permitted
pursuant to Section 8.06(d) of the Credit Agreement
Made by Borrower not to exceed $250,000,000 in the aggregate since January 1,
2010.




 
29

--------------------------------------------------------------------------------

 
